 

Case 1:19-cv-10888-KNF Document 20 Filed 02/26/21 Page 1 of 1

SST staan ane
SD ir meters rca:

Rein twas oy}

   
  

ty

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
TREVOR LEANDOR STANLEY, :
Plaintiff,
ORDER OF DISMISSAL
-against -
SHAKIEMA DIXON, : 19-CV-10888 (KNF)
Defendant. :
x
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
It having been reported to this Court, on the 22" day of February 2021, that the above-captioned

action was settled,

IT IS HEREBY ORDERED that the above-captioned action be, and the same hereby is,
dismissed. However, within thirty (30) days of this Order, either party may apply to the Court by letter
for restoration of the action to the calendar of the undersigned, if the terms and conditions under which
the parties have agreed to settle their dispute have not been fulfilled. In that event, the action will be

restored,

Dated: New York, New York SO ORDERED:

February 26, 2021 . .
[Ctr Gadhia? Pte

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 
